    Case 2:17-cv-08937-DMG-FFM Document 125 Filed 02/21/20 Page 1 of 1 Page ID #:1749
2 AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        ✔ ACTION
        G                  G APPEAL                                  United States District Court, Central District of California
DOCKET NO.                      DATE FILED
      2:17-cv-08937                       12/12/2017
PLAINTIFF                                                                         DEFENDANT
Crytek GmbH                                                                       Cloud Imperium Games Corp. and Roberts Space
                                                                                  Industries Corp.



       COPYRIGHT
                                                            TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1 Application Filed             CryEngine 3                                                                 Crytek GmbH

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G
            X Order        G Judgment                                     G Yes        G
                                                                                       X No                                       2/20/2020

CLERK                                                        (BY) DEPUTY CLERK                                            DATE

             KIRY K. GRAY                                                   G. Kami                                               2/21/2020
                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
